      Case: 5:20-cv-00891-BYP Doc #: 6 Filed: 05/29/20 1 of 2. PageID #: 273



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

 STORMBORN TECHNOLOGIES LLC,

                       Plaintiff,                    Civil Action No.: 5:20-cv-00891

       v.

 LOCKHEED MARTIN CORPORATION,                        TRIAL BY JURY DEMANDED

                       Defendant.


                        STIPULATION FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED by the undersigned counsel for Plaintiff Stormborn

Technologies LLC (“Plaintiff”), subject to the approval of the Court, that Defendant’s time to

answer, move, or otherwise respond to the Complaint in this action shall be extended up through

and including July 6, 2020.

       The reason for this extension is to allow Defendant additional time to investigate the

allegations of the Complaint. Further, the parties are exploring settlement negotiations. The

requested extension should not disrupt the schedule in this case or prejudice any party.

                              CERTIFICATE OF CONFERENCE
       I certify that the undersigned counsel conferred with counsel for Defendant and counsel

for Defendant does not oppose this motion.




                                                1
      Case: 5:20-cv-00891-BYP Doc #: 6 Filed: 05/29/20 2 of 2. PageID #: 274



 Dated: May 29, 2020                          Respectfully submitted,

                                              SAND, SEBOLT & WERNOW CO., LPA

                                              /s/ Howard L. Wernow
                                              Howard L. Wernow (SBN 0089019)
                                              Aegis Tower - Suite 1100
                                              4940 Munson Street, N. W.
                                              Canton, Ohio 44718
                                              Phone: 330-244-1174
                                              Fax: 330-244-1173
                                              Howard.Wernow@sswip.com

                                              ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on May 29, 2020, to all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.



                                                    /s/ Howard L. Wernow
                                                    Howard L. Wernow




                                               2
